Citation Nr: 1823405	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-39 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for pseudoseizures, claimed as seizures. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and unspecified anxiety state.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to August 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.; a transcript has been associated with the claims file. 

The Board has broadened and re-characterized the service connection claim for bipolar disease, also claim as depression and post-traumatic stress disorder (PTSD); to a claim for an acquired psychiatric disorder, to include bipolar disorder, depression, and unspecified anxiety state.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009).  As the Veteran expressly withdrew consideration of service connection for PTSD in a June 2010 Statement in Support of Claim, it is excluded from this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that both her claimed seizures and acquired psychiatric disorder onset in service.  See August 2014 VA Form 9; see generally July 2015 Board Hearing Transcript.

More specifically, the Veteran asserts that she was diagnosed with an acquired psychiatric disorder in service, and the treatment provider who diagnosed her recommended that she be discharged from service as a result.  February 2010 Statement in Support of Claim for Service Connection for PTSD; October 2010 Mental Disorder VA Examination Report (the Veteran claimed she was diagnosed with adjustment disorder).  While there are no service treatment records (STRs) confirming a diagnosis of adjustment disorder or any other acquired psychiatric disorder in service, a July 2003 BACH Emergency Care and Treatment Note documented that she was attempting to be discharged from service via the Medical Evaluation Board (MEB) process.  Although a review of the claims file produces no records related to the MEB process, her DD Form 214 indicates that she did not complete a full term or service and was discharged "under honorable conditions."  

Additionally, despite the Veteran's contention that she was medivacked from Kuwait to Mosul, Iraq, and thereafter transported to a hospital in Frankfurt, Germany for treatment due to a seizure she suffered while deployed to Kuwait, there are no STRs or service personnel records (SPRs) associated with her deployment or any seizure suffered while overseas.  See February 2010 Statement in Support of Claim for Service Connection for Post-traumatic Stress Disorder.

Moreover, nothing in the claims file confirms a complete copy of the Veteran's STRs or SPRs have been received.  Thus, the Board finds a remand is necessary to ensure a complete copy of her STRs and SPRs are associated with the claims file. 

In furtherance of the service connection claim for seizures, the Veteran was examined by the VA in October 2010.  October 2010 Neurological Disorder VA Examination Report.  Following examination, the VA examiner concluded no diagnosis could be made of a seizure disorder due to a central nervous system dysfunction based on her description of her seizures during the examination and a review of the treatment records.  The descriptions of her seizures were tentative and mixed as to type, duration, and frequency.  Unfortunately, the VA examiner did not have an opportunity to consider the July 2015 Treatment Note from Dr. S.T., who noted an assessment of unspecified epilepsy without mention of intractable epilepsy.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Board notes the Veteran's claim is based, at least in part, on her claimed seizures being pseudoseizures in nature.  See May 2009 W.V.A.D.N. Progress Note (documented the occurrence of a pseudoseizure); Board Hearing Transcript at 15; cf. September 2014 VA Form 9 (the Veteran stated she experienced "true" seizures in service).  While the VA examiner addressed the issue of a seizure disorder due to a neurological issue, the VA examiner did not opine as to whether her diagnosis of pseudoseizures was caused by or otherwise related to her service.  However, the VA examiner explained that pseudoseizures were psychogenic in nature.

In October 2010, the Veteran also underwent a mental disorders VA examination.  October 2010 Mental Disorders VA Examination Report.  Upon examination, the VA examiner opined it was less likely than not her current diagnosis of bipolar disorder was caused by or is otherwise related to her service.  The VA examiner concluded that her emotional and behavioral problems during military service were unrelated to situational stressors she experienced in service, without further explanation.  Id.; see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In doing so, the VA examiner did not address her diagnoses of pseudoseizures or unspecified anxiety state with any specificity.  See September 2014 Treatment Note from Dr. T.S. (diagnosed the Veteran, in pertinent part, with unspecified anxiety state).  As another matter, the VA examiner did not have an opportunity to consider her testimony during the July 2015 Board hearing.  July 2015 Board Hearing Transcript; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006).

In light of the above, the Board finds a remand is necessary to afford the Veteran another VA examination with respect to each claim. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine if there are any relevant, outstanding VA or private treatment records.  If so, undertake all appropriate development necessary to obtain a copy of these records from each VA and/or private treatment provider and/or facility identified by her.

2. Obtain a complete copy of the Veteran's STRs and SPRs, to include records pertaining to her service in Kuwait; any treatment she may have received in Frankfurt, Germany; and any MEB process she may have undergone.

The RO is reminded a request for the records should include the Veteran's maiden name, married name, or any other names she may have used in service. 

3. Once the first and second requests have been completed, to the extent possible, schedule the Veteran for an examination to determine the nature and etiology of his claimed seizures.

After reviewing the record, the examiner should:

a. Identify all current and prior diagnoses of seizures.

b. Reconcile all prior diagnoses of seizures with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine was to whether it is at least as likely as not (50 percent probability or greater) the Veteran's claimed seizures are caused by or otherwise related to her active duty service and explain why.

d. In rendering an opinion, the examiner should discuss the Veteran's STRs documenting the occurrence of seizures in service.

e. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements.

4. Once the first and second requests have been completed, to the extent possible, schedule the Veteran for an examination to determine the nature and etiology of her claimed acquired psychiatric disorder.

After reviewing the record, the examiner should:
a. Identify all current and prior diagnoses of an acquired psychiatric disorder, with the exception of PTSD.

b. Reconcile all prior diagnoses of an acquired psychiatric disorder, to include bipolar disorder, depression, unspecified anxiety state, and pseudoseizures, with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why.

c. As to each current diagnosis and any prior diagnosis that cannot be reconciled with the current findings, opine as to whether it is as likely as not (50 percent probability or greater) caused by or otherwise related to the Veteran's active duty service and explain why.

d. In rendering an opinion, the examiner should address whether any of the Veteran's STRs documenting the occurrence of seizures in service were indicative of pseudoseizures.

e. In rendering an opinion, the examiner should consider and weigh the Veteran's relevant lay statements of record.

5. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




